DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 and 8/3/22 has been entered. Currently, claims 1-20 are pending.

Response to Arguments

Applicant’s arguments, see pages 6-7 of the remarks, filed 7/1/22, with respect to the rejection(s) of claim(s) 1, 13, and 20 under USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment to the claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takishima (US 8,958,122) in view of Poysa et al. (US 2013/0335792).
Regarding claims 1 and 20, Takishima discloses a non-transitory computer-readable medium comprising instructions executable by a processing resource and a method for allowing a user to select and send multiple scanned documents to multiple different destinations, the method comprising: at a multi-function device: 
receiving multiple scan jobs separated using a pre-defined separator, wherein each scan job comprising a document having one or more pages (see Figs. 1 and 2, col 4 lines 6-19, col 6 line 64-col 7 line 7, col 8 lines 5-11, and col 10 lines 8-18, MFP 1 scans a document via a platen, ADF top-side and ADF back-side, an image data separating unit 11 separates the document based on a predetermined condition, such as image source, predetermined number of pages, or specified by a user); 
scanning multiple scan jobs to generate multiple scanned documents, wherein each scanned document corresponds to a single scan job (see col 6 line 64-col 7 line 25 and col 12 lines 11-40, MFP 1 scans a document, a plurality of pages can be scanned by a platen, ADF top-side and ADF back-side, the plurality of pages make up a single scan job, and an image data separating unit 11 separates the document based on a predetermined condition, such as image source, predetermined number of pages, or specified by a user); 
providing a user interface to a user displaying each scanned document and corresponding multiple different destinations for selection (see Fig. 9, col 7 lines 26-44, and col 12 line 54-col 13 line 5, an operation panel 30 provides a user interface in which a user can display each scanned document and set the destination for each scanned document, a plurality of different destinations can be selected by the user); and 
based on the user selection, sending each scanned document to the multiple selected destinations in a single submission (see Figs. 1 and 9, col 4 lines 28-57, col 7 line 45-col 8 line 4, and col 12 line 54-col 13 line 5, image data distributing unit 12 transmits the scanned documents to the selected destinations).
Takishima does not disclose expressly wherein the pre-defined separator comprises a blank page.
Poysa discloses wherein the pre-defined separator comprises a blank page (see paras 32, 58, and 60, a batch of documents to be scanned are separated into different jobs through the use of a blank page).
Regarding claim 13, Takishima discloses a multi-function device, comprising: 
a duplex automatic document handler (DADH) for receiving multiple scan jobs separated using a pre-defined separator, each scan job comprising a document having one or more pages (see Figs. 1 and 2, col 4 lines 6-19, col 5 lines 60-62, col 6 line 64-col 7 line 7, col 8 lines 5-11, and col 10 lines 8-18, MFP 1 scans a document via a platen, ADF top-side and ADF back-side, an image data separating unit 11 separates the document based on a predetermined condition, such as image source, predetermined number of pages, or specified by a user); 
a scanner for scanning multiple scan jobs to generate multiple scanned documents, wherein each scanned document corresponds to a single scan job (see col 6 line 64-col 7 line 25 and col 12 lines 11-40, MFP 1 scans a document, a plurality of pages can be scanned by a platen, ADF top-side and ADF back-side, the plurality of pages make up a single scan job, and an image data separating unit 11 separates the document based on a predetermined condition, such as image source, predetermined number of pages, or specified by a user); 
a user interface for displaying each scanned document and corresponding multiple different destinations for selection by a user (see Fig. 9, col 7 lines 26-44, and col 12 line 54-col 13 line 5, an operation panel 30 provides a user interface in which a user can display each scanned document and set the destination for each scanned document, a plurality of different destinations can be selected by the user); and 
a network controller for sending each scanned document to the multiple selected destinations in a single submission, based on the user selection (see Figs. 1 and 9, col 4 lines 28-57, col 7 line 45-col 8 line 4, and col 12 line 54-col 13 line 5, image data distributing unit 12 transmits the scanned documents to the selected destinations).
Takishima does not disclose expressly wherein the pre-defined separator comprises a blank page.
Poysa discloses wherein the pre-defined separator comprises a blank page (see paras 32, 58, and 60, a batch of documents to be scanned are separated into different jobs through the use of a blank page).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the separator page being a blank page, as described by Poysa, and which is well known and commonly used in the art, with the system of Takishima.
The suggestion/motivation for doing so would have been to provide a quick an easy way to scan a plurality of documents thereby reducing the burden and time it takes a user to manually scan such documents.
Therefore, it would have been obvious to combine Poysa with Takishima to obtain the invention as specified in claims 1, 13, and 20.

Regarding claims 2 and 14, Takishima further discloses processing multiple scanned documents to segregate into different scanned documents based on the pre-defined separator (see Figs. 1 and 2, col 4 lines 6-19, col 6 line 64-col 7 line 7, col 8 lines 5-11, and col 10 lines 8-18, MFP 1 scans a document via a platen, ADF top-side and ADF back-side, an image data separating unit 11 separates the document based on a predetermined condition, such as image source, predetermined number of pages, or specified by a user).  
Regarding claims 3 and 15, Takishima further discloses displaying a preview of each scanned document via the user interface (see Fig. 9 and col 12 line 54-col 13 line 5, an operation panel 30 provides a user interface in which a user can display each scanned document and set the destination for each scanned document, a plurality of different destinations can be selected by the user).  
Regarding claims 4 and 16, Takishima further discloses receiving a selection of the multiple destinations from the user for each scanned document (see Fig. 9, col 7 lines 26-44, and col 12 line 54-col 13 line 5, an operation panel 30 provides a user interface in which a user can display each scanned document and set the destination for each scanned document, a plurality of different destinations can be selected by the user).  
Regarding claims 5 and 19, Takishima further discloses storing multiple scanned documents in a pre-defined memory (see Fig. 3 and col 7 lines 8-25, storage unit 14 stores multiple scanned documents).  
Regarding claim 6, Takishima further discloses retrieving each scanned document from the pre-defined memory for display via the user interface (see col 7 lines 8-59, documents are retrieved from storage unit 14 and image data distributing unit 12 transmits the scanned documents to the selected destinations).  
Regarding claim 7, Takishima further discloses wherein the multiple destinations comprise at least: print, email, USB, SMB, SFTP, FTP, OneDrive, DropBoxTM, cloud server, and Email (see Fig. 2 and col 5 lines 34-51, destinations such as FTP, email, cloud server, are utilized).  
Regarding claim 10, Takishima further discloses allowing the user to select multiple different destinations for each scanned document (see Fig. 9, col 7 lines 26-44, and col 12 line 54-col 13 line 5, an operation panel 30 provides a user interface in which a user can display each scanned document and set the destination for each scanned document, a plurality of different destinations can be selected by the user).  
Regarding claim 11, Takishima further discloses allowing the user to select a single but different destination for each scanned document (see col 4 lines 44-57, a single storage destination with different folders can be the destination).  
Regarding claim 12, Takishima further discloses mapping each scanned document to the user selected destinations (see Fig. 4 and col 7 line 8-col 8 line 11, scanned documents are mapped to user selected destinations).
Regarding claim 17, Takishima further discloses wherein sending each scanned document comprises mapping each scanned document to multiple destinations in parallel (see Fig. 4 and col 7 line 8-col 8 line 11, scanned documents are mapped to user selected destinations).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takishima and Poysa as applied to claim 1 above, and further in view of Omata (US 2015/0181073).
Takishima and Poysa do not disclose expressly automatically deleting each scanned document from a pre-defined memory after sending each scanned document to respective selected destinations.
Omata discloses automatically deleting each scanned document from a pre-defined memory after sending each scanned document to respective selected destinations (see Fig. 9 and paras 710, 72, and 75, in a case where the receiving unit receives a designation of processing for transmitting image data corresponding to the documents already read to the plurality of destinations set by the setting unit, the image data stored in the memory is deleted after transmitting the image data to the plurality of destination set by the setting unit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the deletion of transmitted scanned document data, as described by Omata, with the system of Takishima and Poysa.
The suggestion/motivation for doing so would have been to ensure the system has enough required memory capacity to continue scanning and transmitting document data thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Omata with Takishima and Poysa to obtain the invention as specified in claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takishima and Poysa as applied to claims 1 and 13 above, and further in view of Oomori (US 2001/0052991).
Regarding claim 9, Takishima and Poysa do not disclose expressly simultaneously sending multiple scanned documents to the respective multiple selected destinations.
Oomori discloses simultaneously sending multiple scanned documents to the respective multiple selected destinations (see Fig. 3 and para 39, it is possible to designate a plurality of destinations and to simultaneously transmit a document file to the plurality of destinations).
Regarding claim 18, Takishima and Poysa do not disclose expressly wherein sending each scanned document comprises sending each scanned document to the multiple selected destinations in parallel.
Oomori discloses wherein sending each scanned document comprises sending each scanned document to the multiple selected destinations in parallel (see Fig. 3 and para 39, it is possible to designate a plurality of destinations and to simultaneously transmit a document file to the plurality of destinations).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the simultaneous transmission of document data to a plurality of destinations, as described by Oomori, with the system of Takishima and Poysa.
The suggestion/motivation for doing so would have been to provide fast and efficient distribution of data thereby increasing user friendliness.
Therefore, it would have been obvious to combine Oomori with Takishima and Poysa to obtain the invention as specified in claims 9 and 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677